Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17265 Page 1 of 42




                                 EXHIBIT 5




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -302
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17266 Page 2 of 42


                                                                                                   Page 1
 1

 2      UNITED STATES DISTRICT COURT
        EASTERN DISTRICT OF WASHINGTON
 3      ---------------------------------------x

 4      CITY OF SPOKANE, a municipal
        corporation, located in the County
 5      of Spokane, State of Washington,

 6                                    Plaintiff,

 7                       -against-                             Case No.
                                                               15-cv-00201-
 8      MONSANTO COMPANY, SOLUTIA INC., and                    SMJ
        PHARMACIA CORPORATION, and DOES 1
 9      through 100,

10                                    Defendants.

11      ---------------------------------------x

12                                    December 10, 2019
                                      9:06 a.m.
13

14

15             Videotaped deposition of DAVID ROSNER,

16      taken by Defendants, pursuant to Notice, held

17      at The Courtyard Marriott Central Park, 1717

18      Broadway, New York, New York, before Joseph R.

19      Danyo, a Shorthand Reporter and Notary Public

20      within and for the State of New York.

21

22

23      Job No. 171881

24

25




                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -303
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17267 Page 3 of 42


                                                                                                 Page 20
 1                                Rosner

 2      Spokane specifically.

 3             Q.    You are not offering opinions in this

 4      case on the extent to which PCBs were used in

 5      building materials in Spokane, correct?

 6                   MR. JULIUS:      Can you read that back

 7             for me.

 8                   (Record read)

 9             A.    Well, again, I have reviewed

10      information about building materials, but I have

11      not ever read anything specifically about

12      Spokane.

13             Q.    Okay.    My question was, I appreciate

14      that, my question had to do with the extent to

15      which PCBs might have been used in building

16      materials in buildings existing in Spokane.                  So

17      it has to do with the magnitude as opposed to

18      their mere presence.

19             A.    No, I have not seen any information

20      regarding that.

21             Q.    Okay.    Do you hold yourself out as an

22      expert in the field of waste management and

23      practices in the 20th Century?

24             A.    Well, I know a bit about it since I

25      am a historian of public health, and that is one



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -304
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17268 Page 4 of 42


                                                                                                 Page 21
 1                                Rosner

 2      of the issues you follow as a historian, but I

 3      wouldn't say this is my field of specific

 4      expertise in terms of modern practices.                I'm not

 5      quite sure whether that answers it.

 6              Q.   Well, let me sort of plumb the depths

 7      of that.

 8              A.   Sure.

 9              Q.   Obviously you are not an engineer.

10      You are a professor of history.            Is that correct?

11              A.   That's right.

12              Q.   You have no training as an

13      environmental engineer, correct?

14              A.   No, just its history.

15              Q.   Have you ever published on the

16      history of pollution control by industry in the

17      United States in the 20th Century?

18              A.   Well, I have published a lot on

19      public health and industry, and a lot of that has

20      to do with various aspects of pollution, whether

21      it be pollution of the plant or pollution of the

22      environment.   As you know, you have the article

23      on I think it is actually called something about

24      pollution.   I don't know what the title of this

25      is.   Let me just see.



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -305
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17269 Page 5 of 42


                                                                                                 Page 22
 1                                Rosner

 2                   Monsanto PCBs and the Creation of a

 3      Worldwide Ecological Problem, so to the extent

 4      that I followed this issue.

 5             Q.    That's fine.       It was a poorly worded

 6      question.   Have you authored or published any

 7      paper, book, treatise that identifies the

 8      principles for the determination of the adequacy

 9      of waste disposal practices in the 30's through

10      the 60's?

11             A.    Again, I wrote articles.             The article

12      I was thinking of is the persistence -- the

13      article I wrote for environmental research, I

14      believe, the title of which is The Politics of

15      Pollution, I believe, but I'm not sure of the

16      exact title, but I believe it has pollution in

17      it, but the adequacy, that sounds like a

18      technical problem, technical issue, that would be

19      better addressed from a contemporary point of

20      view by I guess an industrial engineer or a

21      chemist or I'm not quite sure what field would be

22      best suited.

23             Q.    Well, let me ask you do you hold

24      yourself out as an expert in the evolution of the

25      technology of waste disposal in the 20th Century?



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -306
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17270 Page 6 of 42


                                                                                                 Page 23
 1                                Rosner

 2               A.    Well, only insofar as I have read a

 3      great deal about it and have tried to follow it

 4      indirectly from my work as a public health

 5      historian.

 6               Q.    You have never yourself been asked,

 7      nor would you hold yourself out as having

 8      expertise in the design of a suitable waste

 9      disposal facility?

10               A.    Oh, no, definitely not.

11               Q.    You don't have any expertise in the

12      technical aspects of that work?

13               A.    That's right.

14               Q.    All right, and you have no expertise

15      in the technical aspects of the design of a waste

16      disposal facility that might have been used in

17      the 30's through the 60's in the United States?

18               A.    Well, only insofar as from what I

19      have read in the documents.

20               Q.    Which documents?

21               A.    Well, the documents talk about

22      dumping.      They talk about toxic waste dumps.

23      They talk about burning, incinerators, things

24      like that, which are materials I have available

25      to me.    But I wouldn't say I was an expert on.



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -307
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17271 Page 7 of 42


                                                                                                 Page 28
 1                                Rosner

 2      chemical waste from the 30's to the 60's?

 3                   MR. JULIUS:      Incomplete hypothetical.

 4              A.   No.

 5              Q.   For your work in this case or for the

 6      development of your report and article that we

 7      have marked as Exhibit 2, did you do a

 8      comprehensive review of the literature on waste

 9      disposal practices from the 30's through the

10      60's?

11              A.   Not a comprehensive one, no.

12              Q.   Can you cite to me any learned

13      treatise or authoritative article, book, journal,

14      article that identifies the state of art in

15      landfill technology in the 30's through the

16      1960's?

17              A.   No.

18              Q.   Have you done a comprehensive review

19      of the engineering and scientific literature

20      relating to technologies recognized as being

21      adequate to contain chemical wastes in landfills

22      from the 30's to the 60's?

23                   MR. JULIUS:      Assumes facts.           Vague.

24              A.   No.   Not a systematic review.

25              Q.   Have you ever published on that



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -308
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17272 Page 8 of 42


                                                                                                 Page 29
 1                                Rosner

 2      topic, the topic of engineering and scientific

 3      literature relating to technologies recognized as

 4      being adequate to contain chemical wastes from

 5      the 30's through the 60's?

 6             A.    If you are asking as an engineering

 7      issue, I have not.     What I have done is look at

 8      the history of the discussions of the problems of

 9      industrial pollution.      Insofar as it deals with

10      industrial waste, then I guess that is an issue,

11      but as I mentioned, the persistent pollutant

12      problem article that I wrote, this essay all in

13      different ways address the issue of what happens

14      to materials and the responsibilities of industry

15      to know what the dangers of their materials and

16      to know not to put them into the environment.

17                   MR. MILLER:      Move to strike.

18             Q.    Doctor, do you agree that your report

19      does not identify the standards by which industry

20      determined the appropriate methods for the

21      disposal of chemical wastes during the 30's

22      through the 60's?

23             A.    Not the technological

24      responsibilities.

25             Q.    Have you cited in your report an



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -309
     Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20     PageID.17273 Page 9 of 42


                                                                                                 Page 30
 1                                Rosner

 2      article, any reference material or treatise in

 3      waste disposal practices that you would look to

 4      to say this provided a standard by which industry

 5      should have addressed the appropriate disposal

 6      methods for chemical waste?

 7             A.    Well, I guess what comes to mind is

 8      Monsanto's Garrett in 1957 who writes in a

 9      journal called Industrial Waste an article in

10      which he talks about the responsibilities of

11      industry not to pollute, not to dump their

12      materials in streams and not to put it in

13      waterways and the like, if that is what you mean.

14             Q.    You are talking about Jack Garrett's

15      1957 article?

16             A.    That's right.

17             Q.    Any other document that establishes a

18      standard for the determination of appropriate

19      methods to dispose of chemical wastes from the

20      30's to the 60's?

21             A.    Well, again, Manufacturing Chemists

22      Association, their L1.       You had to know the

23      dangers of your product before you put it into

24      commerce.   Your standard was to make sure that

25      your material was safe for the environment and



                               TSG Reporting - Worldwide - 877-702-9580
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. ROSNER Expert Testimony -310
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17274 Page 10 of 42


                                                                                              Page 31
 1                             Rosner

 2   safe for the consumer.       I mean I don't quite know

 3   how else to answer.     I don't remember the

 4   technological information.

 5          Q.     You are familiar obviously with the

 6   L1 manuals?

 7          A.     Yes.

 8          Q.     Would you confirm for me that there

 9   isn't a single proposed warning in any L1 manual

10   from the 1940's, or whenever they began, to the

11   1970's that provides instructions regarding waste

12   disposal for a product?

13                 MR. JULIUS:     Assumes facts.           It may

14          call for speculation.

15          A.     Yeah.   They are talking about

16   warnings without knowing the dangers of your

17   product and knowing not to put people in harm's

18   way.

19          Q.     My question was a little different.

20   Are you aware of any proposed warning that

21   appears in the L1 manual that includes

22   instructions for the disposal of a product?

23                 MR. JULIUS:     Same objections.

24          A.     No, I don't remember that.

25          Q.     Is there a single document that you



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -311
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17275 Page 11 of 42


                                                                                             Page 32
 1                            Rosner

 2   can identify that includes an instruction on how

 3   to dispose of chemical waste provided either by

 4   or to industry from the 30's to the 1960's or

 5   70's?

 6           A.    I really haven't studied that.               I

 7   can't answer that.

 8           Q.    Was there any regulatory body that

 9   existed that established recommended waste

10   disposal practices for chemical wastes in the

11   30's through the 1960's?

12           A.    Again, I haven't studied that.               I

13   don't know.   I don't think so.

14           Q.    Have you in your report or your

15   article that we have marked as Exhibit 2 cited

16   any law or regulation that would have compelled

17   GE or Kaiser or Westinghouse to alter the way

18   they disposed of their chemical wastes in Spokane

19   or elsewhere from the 30's to the 1960's?

20           A.    I don't know about any local public

21   health regulations, if that is what you are

22   asking.

23           Q.    Or federal or state law?

24           A.    I don't really know.         I don't think

25   there is any federal law at that point.



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -312
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17276 Page 12 of 42


                                                                                             Page 33
 1                            Rosner

 2            Q.   Have you looked to see whether there

 3   was any state law from the State of Washington?

 4            A.   No.

 5            Q.   Do you understand that a substantial

 6   or a portion, I don't want to quarrel about the

 7   magnitude, but a portion of the PCBs from the

 8   Spokane River come from sources in Idaho?

 9                 MR. JULIUS:    Assumes facts, but go

10            ahead.

11            A.   I'm sorry, do I know that?

12            Q.   Yes.

13            A.   I guess the Spokane River comes from

14   Idaho, but I don't really know any more than

15   that.

16            Q.   Obviously -- take a step back.               You

17   haven't looked at any law or regulation that

18   discussed or proscribed any -- let me start over

19   again.    You have not looked at any law or

20   regulation from Idaho that would have informed

21   users of PCBs how to dispose of PCBs or chemical

22   waste from the 30's to the 60's in Idaho, is that

23   right?

24            A.   I have not looked at those.

25            Q.   Can you identify for me the first



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -313
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17277 Page 13 of 42


                                                                                              Page 34
 1                             Rosner

 2   company product manufacturer that included an

 3   instruction on the disposal of their product to

 4   its customers?

 5          A.    No.

 6          Q.    You have seen in the context of these

 7   cases material safety data sheets that Monsanto

 8   issued to customers starting in about 1971

 9   concerning its PCBs.      Correct?

10          A.    I may have.      I don't recall them now.

11   I haven't studied them for this case.

12          Q.    Let me find them.

13                (Defendants' Exhibit 3, Compilation

14          of material safety data sheets issued by

15          Monsanto Company from May 1971, was so

16          marked for identification, as of this

17          date.)

18          Q.    Doctor, Exhibit 3 is a compilation of

19   material safety data sheets issued by Monsanto

20   Company.    They are all from May 1971 for a

21   variety of PCB products.        Do you recognize

22   Exhibit 3 to be what I just described?

23          A.    Yes.

24          Q.    The first page of Exhibit 3 is for

25   Inerteen 70-30.      Do you see that?         It would be on



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -314
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17278 Page 14 of 42


                                                                                             Page 37
 1                            Rosner

 2   surrounded the disposal practices at Monsanto

 3   itself and at Anniston in the mid '60's when they

 4   understood that sewers were leaking materials

 5   into the streams.

 6          Q.    Maybe my question wasn't clear.                Are

 7   you aware of any other chemical manufacturer that

 8   provided instructions to their customers on

 9   disposal practices before May 1971?

10          A.    I haven't studied that.            I haven't

11   looked at that.

12          Q.    You obviously know from your work

13   that PCBs are regarded as lipophilic?

14          A.    Yes.

15          Q.    Which means they reside in fat,

16   correct?

17          A.    That's right.

18          Q.    You understand that they are not very

19   soluble in water, correct?

20          A.    That's right.

21          Q.    And in those respects, they share

22   characteristics with other chlorinated

23   hydrocarbons.   Is that correct?

24          A.    Yes.

25          Q.    Among others, aldrin, dieldrin,



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -315
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17279 Page 15 of 42


                                                                                              Page 38
 1                             Rosner

 2   heptachlor, chlordane and DDT to name a few?

 3          A.     That's right.

 4          Q.     Are you aware, Dr. Rosner, of any

 5   other manufacturer of compounds sharing those

 6   characteristics that provided warnings about

 7   disposal of their products prior to May 1971?

 8                 MR. JULIUS:     It may call for

 9          speculation.

10          A.     No.    This is the period when during

11   the 60's after Silent Spring, that this became a

12   major national concern.

13          Q.     I understand, but are you aware of

14   manufacturers of any of those chemical products

15   providing instructions to customers on how to

16   dispose of their products?

17                 MR. JULIUS:     Same objection.

18          A.     Again, I haven't studied those other

19   products or those other industries, but I don't

20   recall any.

21          Q.     Some of the products that I just

22   mentioned, DDT, aldrin, dieldrin, heptachlor,

23   chlordane, are or were insecticides that were

24   applied to crops, among other locations, correct?

25          A.     That's right.



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -316
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17280 Page 16 of 42


                                                                                              Page 39
 1                             Rosner

 2          Q.     And in that regard, they had to be

 3   registered with USDA or EPA under the regulatory

 4   framework of FIFRA?

 5          A.     Well, yes, FDA requirements, yes.

 6          Q.     All right.     Are you familiar to some

 7   degree with FIFRA requirements for labeling?

 8          A.     No.    Only if there was a possibility

 9   of it getting into the food supply.              That is

10   really my understanding of it.

11          Q.     Are you aware as to whether or not

12   EPA or USDA ever required manufacturers of the

13   products that we have been talking about, these

14   chlorinated hydrocarbon insecticides, to provide

15   instructions to customers about how to dispose of

16   their product?

17                 MR. JULIUS:     Objection.

18          A.     No.    I don't recall that.           I didn't

19   study that.

20          Q.     Do you know if FIFRA ever required an

21   instruction to be provided by product

22   manufacturers of the products we have been

23   talking about about disposal practices?

24          A.     Again, no.     EPA, first of all, didn't

25   even exist until 1970, so they wouldn't have did



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -317
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17281 Page 17 of 42


                                                                                              Page 40
 1                             Rosner

 2   it.   Whether the FDA had requirements, I know

 3   they had requirements about materials that could

 4   get into the human food supply.            I don't know

 5   that they talked about waste disposal.               I don't

 6   think that was their province.

 7          Q.    In connection with either the

 8   San Diego case or the City of Spokane case, have

 9   you been asked to offer opinions on statements

10   issued by the American Council for Science and

11   Health on topics associated with PCBs?

12          A.    No.     I mean I know that organization

13   from other topics I have studied, but no.

14          Q.    Have you looked at any statements

15   made by the American Council for Science and

16   Health related to polychlorinated biphenyls?

17          A.    Yes.

18          Q.    In your report and your journal --

19          A.    I'm sorry.      I'm sorry.        I have looked

20   at statements about polyvinyl chloride.                That is

21   what I was thinking of.       No, not biphenyls.

22          Q.    So you haven't seen any statements,

23   to your knowledge, regarding PCBs that was issued

24   by or were issued by the American Council of

25   Science and Health?



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -318
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17282 Page 18 of 42


                                                                                           Page 134
 1                            Rosner

 2          Q.    Do you know what the regulations were

 3   that EPA proposed?

 4          A.    No, I don't.

 5          Q.    And therefore you don't know what the

 6   bases was proposed that EPA used to propose those

 7   regulations, whatever they were?

 8          A.    The bases?

 9          Q.    Correct.

10          A.    The bases was their worry about the

11   fact that this was an environmental contaminant

12   that had polluted virtually the entire world.

13          Q.    That wasn't quite my question.                I

14   understand from your testimony that you

15   understand that the proposed regulations have to

16   do with effluent limitations on PCBs into

17   receiving streams, correct?

18          A.    Again, I don't remember.            I remember

19   his getting the award and being very proud that

20   he -- what I interpreted and I think what the

21   letter said was that he foiled their attempt.

22          Q.    Did you ever look at the proposal

23   that EPA submitted for comment that is the

24   subject of this discussion?

25          A.    All I remember is some kind of



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -319
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17283 Page 19 of 42


                                                                                            Page 135
 1                             Rosner

 2   response that Monsanto, and I think it is about

 3   this particular proposal, but I'm not sure, was

 4   very happy that they listened to most of

 5   Monsanto's objections.       That is what I remember,

 6   and it may be a different regulation, but I

 7   remember their feeling like it went from .01 to

 8   .05.   You know.     There were numbers associated

 9   with it, but they felt that they had been fairly

10   successful in changing, getting the EPA to change

11   their standard.

12          Q.     Do you know the scientific basis for

13   the proposed regulations that EPA sought to

14   promulgate?

15          A.     The scientific basis?

16          Q.     Yes.

17          A.     They are trying to figure out just as

18   with the TLVs and the MACs, they are trying to

19   figure out some number they can start limiting

20   the exposure of the population to.             They are

21   trying to establish some standard.

22          Q.     I understand that.

23          A.     I mean I don't know that there is

24   good science about it.

25          Q.     Okay.   That's sort of what I'm



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -320
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17284 Page 20 of 42


                                                                                           Page 136
 1                            Rosner

 2   getting at.    Do you know what the science was

 3   behind the EPA proposed regulations?

 4          A.     The science was the fact that they

 5   realized that it was impossible I think by that

 6   time, '75?

 7          Q.     '74.

 8          A.     '74.   Their suspicion that it may be

 9   a carcinogen, that it is getting into the broad

10   environment.    These were the standards that they

11   were trying to figure out how to lower the

12   exposure of the American population and the

13   environment to this material.

14          Q.     Well, my question is a little bit

15   more specific, which is what are the scientific

16   underpinnings of the proposed regulations?                 Do

17   you know one way or the other?

18          A.     The scientific underpinnings were

19   what was obvious to scientists and the general

20   public, which is that this material is getting

21   into the environment, and it is dangerous, and we

22   don't have enough information about it to allow

23   it into the environment.

24                 It is at this point that most

25   carcinogens are being identified as having



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -321
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17285 Page 21 of 42


                                                                                           Page 137
 1                            Rosner

 2   virtually zero exposure limits.           This is one of

 3   the things about the early 70's.           They are saying

 4   we don't know enough about this material to say

 5   that there is a safe limit.        We have to lower it.

 6   That is all we know.

 7                There is no epidemiology.             You

 8   couldn't do epidemiology.       That would take, you

 9   know, years and years and years to do.              They had

10   some information about some animals and some rat

11   studies, and we had Kimbrough and you have other

12   scientists who were indicating that you have a

13   real human health problem as well as a broad

14   environmental problem and that this is material

15   we had to figure out how to limit.

16          Q.    Well, Doctor, I appreciate that

17   narrative.   I am asking specifically what were

18   the numeric factors that EPA used in proposing

19   this effluent limitation?

20          A.    They were trying to establish as low

21   a limit as they could get.

22          Q.    Do you know what a water quality

23   criteria is?

24          A.    You mean a criteria statement?

25          Q.    Well, what a water quality criteria



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -322
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17286 Page 22 of 42


                                                                                            Page 138
 1                             Rosner

 2   is that EPA would develop or promulgate?

 3          A.     No.    I don't remember that.

 4          Q.     Do you know what the factors are that

 5   EPA considers in the development of water quality

 6   criteria?

 7          A.     I would assume they look at the water

 8   quality.    They look at the oxygen levels, its

 9   cloudiness.   These are the historical measures of

10   water quality.      You know, whether it smelled.

11   They probably measure certain kinds of chemicals

12   that might be available in it, but, you know,

13   this is a number, this is an issue that changes

14   over time.

15          Q.     Let me cut to the chase.            So you

16   probably don't know this, but in 1974 the EPA

17   regulations about which we're talking had to do

18   with the application of what's called a

19   bioconcentration factor of PCBs into fish.                  Does

20   that ring a bell to you at all?

21          A.     Well, that was one of the issues,

22   that this is accumulating in animal life.

23          Q.     And to create the water quality

24   criteria, EPA had proposed the use of a

25   bioconcentration factor of a particular number?



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -323
 Case 2:15-cv-00201-SMJ     ECF No. 385-3      filed 01/28/20      PageID.17287 Page 23 of 42


                                                                                             Page 139
 1                              Rosner

 2            A.   Oh, I don't recall that.

 3            Q.   Okay.    Is that something you studied

 4   in connection with your work in this case?

 5            A.   No.    That sounds like a technical

 6   issue.    They were concerned about PCBs in

 7   animals.

 8            Q.   I understand, but with respect to

 9   this bioconcentration factor, do you understand

10   that the issue that Dr. Wright raised in his

11   critique of the proposed EPA regulations had to

12   do with the derivation of the bioconcentration

13   factor EPA had decided upon?

14            A.   No.    I am sure that there are all

15   sorts of arguments that could be made about any

16   of these criteria.

17            Q.   So you have no basis to challenge Dr.

18   Wright's critique of the EPA bioconcentration

19   factor that was subsumed within its water quality

20   criteria proposed in 1974.          Is that correct?

21                 MR. JULIUS:      Assumes facts, lacks

22            foundation.

23            A.   I have every basis for saying this.

24   This is a real concern to try to get PCBs out of

25   the environment and not to allow more in.                  That



                             TSG Reporting - Worldwide - 877-702-9580
                                                        Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude D. ROSNER Expert Testimony -324
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17288 Page 24 of 42


                                                                                           Page 140
 1                            Rosner

 2   was what the issue was in general in the early

 3   70's.   The numbers have changed over time.                There

 4   are arguments about methodology.           There are

 5   arguments about whether animal studies, whether

 6   rats or rabbits, should be used.           There is all

 7   sorts of technological information that is being

 8   debated, but the simple fact is what the crisis

 9   was at that period was that they knew that PCBs

10   were in the environment.       There are certain

11   indications that they were getting into human

12   beings and that there is a potential long-term

13   hazard that could not be measured

14   epidemiologically, because it would take 30 or 40

15   or 50 years before the impact of this material

16   would show up, and that is what they understood.

17                The science was not very

18   sophisticated, and there were all sorts of

19   arguments that were made about what were the

20   proper measurements, and Wright made a

21   measurement that was very pleasing to or made an

22   argument very pleasing to Monsanto, it appears,

23   that said let's not go so low.          You know, that is

24   what I seem to understand.

25           Q.   Do you have an opinion regarding the



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -325
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17289 Page 25 of 42


                                                                                           Page 141
 1                            Rosner

 2   scientific validity of the criticisms made by Dr.

 3   Wright concerning EPA's proposed bioconcentration

 4   factor subsumed within its proposed water quality

 5   criteria in 1974?

 6           A.   I don't know what methodology he

 7   used.

 8                MR. JULIUS:     Objection, lacks

 9           foundation, assumes facts, may be beyond

10           the scope of his designation.

11           A.   I don't know what methodology he

12   used.   You're going to have to ask somebody who

13   is more sophisticated in the science of

14   epidemiology at that point and what that science

15   was, but the simple fact is that nobody

16   understood what levels of exposure could cause

17   human harm, and that is what the early 70's were

18   all about with the EPA, and asbestos and vinyl

19   chloride and all the substances that they are

20   trying to regulate.

21                And there is, you know, arguments

22   that could be made about what is good and what is

23   bad science, but the simple fact is by 1970 the

24   basic principle in public health was do you not

25   wait until you have perfect proof before you act



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -326
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17290 Page 26 of 42


                                                                                           Page 142
 1                            Rosner

 2   on what you know, and what you know is PCBs were

 3   bad, and let's get them out of our materials.

 4          Q.    Move to strike, Doctor.

 5                Do you know what science supported

 6   Dr. Wright's opinion regarding the

 7   bioconcentration factor suggested by EPA in 1974?

 8          A.    No, I don't know.

 9                MR. JULIUS:     Assumes facts, lacks

10          foundation.

11          A.    I don't know what the technology was

12   that he used.

13          Q.    You cannot testify as to the validity

14   or invalidity of Dr. Wright's opinion submitted

15   to EPA?

16                MR. JULIUS:     Asked and answered.

17          Assumes facts.

18          A.    I can look at what was said in these

19   documents, and what was said in this document is

20   that they were very pleased that Mr. Wright was

21   successful in his efforts to lower the acceptable

22   limits.

23                Beyond that, I cannot answer what the

24   technology was, and I can't answer what was

25   appropriate at that time other than to say what



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -327
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17291 Page 27 of 42


                                                                                           Page 143
 1                            Rosner

 2   everyone understood was that PCBs were lousy to

 3   have in the human body, were lousy to have in the

 4   environment, and that they were desperate to try

 5   to restrict it as much as possible, and Mr.

 6   Wright did not support restricting it as much as

 7   the EPA said was possible.

 8          Q.    And you understand that EPA agreed

 9   with Dr. Wright regarding the mistake that EPA

10   made concerning the derivation of its

11   bioconcentration factor?

12          A.    They may have.

13                MR. JULIUS:     Assumes facts.

14          A.    This is something that the EPA often

15   had to do to find compromises that the industry

16   would accept and that was going to be accepted to

17   a broader public.    They did the best they could.

18                MR. MILLER:     Move to strike.

19          Q.    Doctor, do you have a particular

20   understanding of this proposed EPA water effluent

21   limit in terms of what science went into its

22   development or derivation?

23          A.    No.

24                MR. JULIUS:     Asked and answered.

25                (Defendants' Exhibit 31, Document



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -328
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17292 Page 28 of 42


                                                                                           Page 189
 1                            Rosner

 2          Q.     I want to be very precise, because

 3   this document that we have marked as Exhibit 36

 4   refers to disposal of PCBs in a toxic dump, and I

 5   want to know if you can cite to me a specific

 6   document that says it is an inappropriate

 7   recommendation to recommend the disposal of PCBs

 8   in a "toxic dump," as it was known in 1968?

 9                 MR. JULIUS:    Asked and answered.

10          A.     I can't come up with a specific

11   document, if you ask me that.

12          Q.     I hand you what I have marked as

13   Exhibit 37.

14                 (Defendants' Exhibit 37, Article

15          entitled Polychlorinated Biphenyls:                 How

16          Do They Affect Human Health, written by

17          Renate Kimbrough, M.D. published in August

18          1988, was so marked for identification, as

19          of this date.)

20          Q.     Have you seen what we have marked as

21   Exhibit 37, which is an article entitled

22   Polychlorinated Biphenyls:        How Do They Affect

23   Human Health, written by -- turn to the second

24   page -- Renate Kimbrough, M.D., U.S.

25   Environmental Protection Agency, Office of



                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -329
 Case 2:15-cv-00201-SMJ    ECF No. 385-3      filed 01/28/20      PageID.17293 Page 29 of 42


                                                                                            Page 197
 1                             Rosner

 2   those materials.

 3            Q.   Between the 30's and 60's, can you

 4   identify any chemicals that were tested using a

 5   two-year cancer protocol that were not previously

 6   identified as causing cancers in workers,

 7   pharmaceuticals were not used as ingredients in

 8   foods?

 9            A.   No.    That is why, I mean that is why

10   I found it interesting that they could be so sure

11   that it didn't cause cancer, because they had

12   never done studies in 1965 when they talked to

13   DuPont.

14            Q.   Just answer my question.            I

15   understand what you want to say, but in terms of

16   my question --

17                 MR. MILLER:     Can you read it back.

18            Q.   I think your answer was no, and then

19   you elaborated, but I just want to make sure I

20   have an answer.

21                 (Record read)

22            A.   Not off the top of my head, no.

23                 MR. MILLER:     That's all I have.

24                 THE WITNESS:      Great.      Thank you.

25                 MR. JULIUS:     I have two questions.



                            TSG Reporting - Worldwide - 877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude D. ROSNER Expert Testimony -330
 Case 2:15-cv-00201-SMJ   ECF No. 385-3      filed 01/28/20      PageID.17294 Page 30 of 42


                                                                                           Page 200
 1

 2              C E R T I F I C A T I O N

 3

 4                I, JOSEPH R. DANYO, a Shorthand Reporter

 5   and Notary Public, within and for the State of New

 6   York, do hereby certify:

 7                That I reported the proceedings in the

 8   within entitled matter, and that the within transcript

 9   is a true record of such proceedings.

10                I further certify that I am not related, by

11   blood or marriage, to any of the parties in this

12   matter and that I am in no way interested in the

13   outcome of this matter.

14                 IN WITNESS WHEREOF, I have hereunto set

15   my hand this 16th day of December, 2019.

16

17
                              _________________________
18                                  JOSEPH R. DANYO

19

20

21

22

23

24

25




                           TSG Reporting - Worldwide - 877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude D. ROSNER Expert Testimony -331
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20   PageID.17295 Page 31 of 42




                                 EXHIBIT 6




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -332
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20   PageID.17296 Page 32 of 42




                                                                                         Page 1
                               MISSOURI CIRCUIT COURT
                            TWENTY-FIRST JUDICIAL CIRCUIT
                                   ST. LOUIS COUNTY
          ---------------------------------------------x
          HELEN HAMMONDS, individually and as
          survivor of Decedent WILLIAM HAMMONDS,
                                     Plaintiffs,
                 -vs-
          MONSANTO COMPANY, et al.,
                                     Defendants.
          Cause No.: 10SL-CC03437-01
          ---------------------------------------------x

                                     340 Madison Avenue
                                     New York, New York

                                     December 15, 2014
                                     9:12 a.m.


              Videotaped Deposition of DAVID ROSNER, Ph.D.,
          pursuant to Notice, before Darby Ginsberg, RPR, a
          Notary Public of the State of New York.




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -333
Case 2:15-cv-00201-SMJ   ECF No. 385-3    filed 01/28/20   PageID.17297 Page 33 of 42

                                  David Rosner, PhD
                                  December 15, 2014

                                                                                     Page 266
     1        Q.    Every available method?
     2        A.    Yeah.    That's what it would mean, wouldn't it?
     3        Q.    And who would determine whether or not every
     4     available method was actually being pursued --
     5                      MR. JENSEN:     Objection to form.
     6                      MR. UPSHAW:     -- to meet this standard?
     7                      THE WITNESS:     I think the executives in the
     8     company.      I think the medical director.                I think the
     9     people in various parts of the country.                    They all have a
   10      responsibility.
   11      BY MR. UPSHAW:
   12         Q.    Were there other companies that were performing
   13      every test available to test thoroughly for their
   14      products?
   15         A.    I don't know.
   16         Q.    You don't know.       So you were applying -- this is
   17      an industry standard.         You are saying that it applies
   18      not only to Monsanto but other companies in the
   19      industry?
   20         A.    That's right.
   21         Q.    And you are not aware of any other company that
   22      was applying the standard that you have just talked
   23      about?
   24         A.    Again, I don't know.          I can't talk about this
   25      wide world.      I would hope that people were doing it.                           If


                           Paszkiewicz Court Reporting
                    (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -334
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20   PageID.17298 Page 34 of 42

                                  David Rosner, PhD
                                  December 15, 2014

                                                                                    Page 267
     1     they were doing it, great.          If not, they should be held
     2     accountable for what they say they are going to do.
     3        Q.   Do you believe that Monsanto had satisfied this
     4     standard?
     5        A.   No.
     6        Q.   Why not?
     7        A.   Because they still had to wait for Woodmark in
     8     Sweden to tell them who produced the material that there
     9     was a problem here and that they were producing it for
   10      now -- from 1963 to 1931, '32, '33, when they bought
   11      Swann, they were now doing it for three decades,
   12      profiting from it, and they just hadn't done the basic
   13      work.   They had to wait for somebody in Sweden to
   14      discover this.      It seems to me they should have been
   15      following it very directly from the moment they started
   16      making a profit off of it.
   17         Q.   So were the paint manufacturers satisfying the
   18      standard, then?
   19         A.   Well, there were -- some of them were and some of
   20      them weren't.
   21         Q.   How about the paint manufacturers that were using
   22      PCBs in their paints, were they satisfying the standard?
   23         A.   Well, they would not -- you know, I guess, they
   24      really should have known, too.
   25         Q.   How about the caulk manufacturers that were using


                          Paszkiewicz Court Reporting
                   (618) 307-9320 / Toll-Free (855) 595-3577
                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -335
Case 2:15-cv-00201-SMJ   ECF No. 385-3       filed 01/28/20   PageID.17299 Page 35 of 42

                                  David Rosner, PhD
                                  December 15, 2014

                                                                                        Page 291
     1                             C E R T I F I C A T E
     2
     3      STATE OF NEW YORK            )
     4                                   )ss.:
     5      COUNTY OF NEW YORK           )
     6
     7              I, DARBY GINSBERG, a Notary Public within and for
     8      the State of New York, do hereby certify:
     9              That DAVID ROSNER, Ph.D., the witness whose
   10       deposition is herein before set forth, was duly sworn by
   11       me and that such deposition is a true record of the
   12       testimony given by such witness.
   13               I further certify that I am not related to any of
   14       the parties to this action by blood or marriage; and
   15       that I am in no way interested in the outcome of this
   16       matter.
   17               IN WITNESS WHEREOF, I have hereunto set my hand
   18       this 24th day of December, 2014.
   19
   20
   21
   22
   23
            ____________________________________________
   24       DARBY GINSBERG
            Commission Number: 01GI6230654
   25       Expires: 11-1-2018


                          Paszkiewicz Court Reporting
                   (618) 307-9320 / Toll-Free (855) 595-3577
                                                    Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude D. ROSNER Expert Testimony -336
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20   PageID.17300 Page 36 of 42




                                 EXHIBIT 7




                                                Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude D. ROSNER Expert Testimony -337
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17301 Page 37 of 42




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -338
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17302 Page 38 of 42




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -339
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17303 Page 39 of 42




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -340
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17304 Page 40 of 42




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -341
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17305 Page 41 of 42




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -342
Case 2:15-cv-00201-SMJ   ECF No. 385-3   filed 01/28/20    PageID.17306 Page 42 of 42




                                                 Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude D. ROSNER Expert Testimony -343
